DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 02/01/2021 has been entered. Claims 33-50 have previously been withdrawn from consideration. Claims 1-25 and 31 have been cancelled. 
Claims 26-30 and 32-50 are now pending in the application.

Drawings

3.	The Drawings amendments, filed on 02/01/2021 are considered and acknowledged. The Drawings amendments are approved. 

Specification

4.	The Specification amendments, filed on 02/01/2021 are considered and acknowledged. The Specification amendments are approved. 

Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 33-50 have been canceled.
This application is in condition for allowance except for the presence of claims 33-50 non-elected without traverse on 09/25/2020.  Accordingly, claims 33-50 been cancelled.

Allowable Subject Matter

6.	Claims 26-30 and 32 are allowed.
    The following is an examiner’s statement of reasons for allowance of claims 26-30 and 32: the limitations “the capacitor substrate partially overhangs the package substrate, forming a first area that is directly disposed on the package substrate, and a second area that extends from the first area and that overhangs the package substrates; at least one capacitor disposed on the capacitor substrate in a space formed between the external and inner perimeters, wherein a first portion of the capacitor is disposed on the first area that is directly disposed on the package substrate, and a second portion of the capacitor is disposed on the second area that overhangs the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848